Name: 2005/139/EC: Council Decision of 17 February 2005 extending the period of application of the measures provided for by Decision 2002/148/EC concluding consultations held with Zimbabwe under Article 96 of the ACP-EC Partnership Agreement
 Type: Decision
 Subject Matter: politics and public safety;  rights and freedoms;  Africa;  European construction
 Date Published: 2005-02-19; 2006-06-13

 19.2.2005 EN Official Journal of the European Union L 48/28 COUNCIL DECISION of 17 February 2005 extending the period of application of the measures provided for by Decision 2002/148/EC concluding consultations held with Zimbabwe under Article 96 of the ACP-EC Partnership Agreement (2005/139/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular the second subparagraph of Article 300(2) thereof, Having regard to the Internal Agreement on measures to be taken and procedures to be followed for the implementation of the ACP-EC Partnership Agreement signed in Cotonou on 23 June 2000 (1), hereinafter referred to as the ACP-EC Agreement, and in particular Article 3 thereof, Having regard to the proposal from the Commission, Whereas: (1) By Decision 2002/148/EC (2), the consultations held with the Republic of Zimbabwe under Article 96(2)(c) of the ACP-EC Agreement were concluded and the appropriate measures specified in the letter attached to that Decision were taken. (2) The period of application of the said measures was extended until 20 February 2004 by Decision 2003/112/EC (3) and until 20 February 2005 by Decision 2004/157/EC (4). (3) The essential elements cited in Article 9 of the ACP-EC Agreement continue to be violated by the Government of Zimbabwe and the current conditions in Zimbabwe do not ensure respect for human rights, democratic principles and the rule of law. (4) The period of application of the measures referred to in Article 2 of Decision 2002/148/EC should therefore be extended, HAS DECIDED AS FOLLOWS: Article 1 The application of the measures referred to in Article 2 of Decision 2002/148/EC shall be extended until 20 February 2006. These measures shall be reviewed on the basis of an in-depth assessment of the situation in the light of the parliamentary election scheduled to take place in Zimbabwe in March 2005. The letter attached to this Decision shall be addressed to the President of Zimbabwe. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Brussels, 17 February 2005. For the Council The President J.-C. JUNCKER (1) OJ L 317, 15.12.2000, p. 376. (2) OJ L 50, 21.2.2002, p. 64. (3) OJ L 46, 20.2.2003, p. 25. (4) OJ L 50, 20.2.2004, p. 60. ANNEX Brussels, ¦ LETTER TO THE PRESIDENT OF ZIMBABWE The European Union attaches the utmost importance to the provisions of Article 9 of the ACP-EC Partnership Agreement. As essential elements of the Partnership Agreement, respect for human rights, democratic institutions and the rule of law are the basis of our relations. By letter of 19 February 2002, the European Union informed you of its decision to conclude the consultations held under Article 96 of the ACP-EC Partnership Agreement and to take certain appropriate measures within the meaning of Article 96(2)(c) of that Agreement. By letters of 19 February 2003 and 19 February 2004, the European Union informed you of its decisions not to revoke the application of the appropriate measures and to extend the period of application of such measures until 20 February 2004 and 20 February 2005 respectively. Today, at the end of a new 12-month period, the European Union considers that democratic principles are still not upheld in Zimbabwe and that no significant progress has been achieved by your countrys Government in the five fields cited in the Council Decision of 18 February 2002 (end of politically motivated violence, free and fair elections, freedom of the media, independence of the judiciary and end of illegal occupations of farms). Bearing in mind the above, the European Union considers that there is no question of the appropriate measures being revoked and it has decided to extend the period of their application until 20 February 2006. These measures will be reviewed on the basis of an in-depth assessment of the situation in the light of the parliamentary election scheduled to take place in Zimbabwe in March 2005. The European Union would like to emphasise that it attaches paramount importance to the holding of free and fair parliamentary elections and, to this effect, it hopes that you and your Government will do everything you can to ensure that the political and electoral environment is conducive to the holding of free and fair parliamentary elections. This would enable a dialogue to be conducted on the basis of the ACP-EC Partnership Agreement, which could lead to the lifting of the suspension of the signing of the 9th EDF National Indicative Programme for Zimbabwe thereby making possible the resumption of full cooperation instruments in the near future. Yours faithfully, For the Commission For the Council